—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner *830of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances after two EMIT urinalysis tests resulted in positive readings for the presence of opiates and cannabinoids. Petitioner challenges the determination of his guilt upon the ground that it was not supported by substantial evidence, asserting that the positive test results were caused by prescription medications that he was taking at the time his urine was tested. Although petitioner submitted certain documentary evidence in support of his claim, a representative from SYVA, the company that manufactured the testing apparatus, provided testimony to the contrary. Specifically, although acknowledging some problems in the past, the representative testified that the test in question had been reformulated in 1985 for the specific purpose of eliminating such results. This testimony, together with documentation relating to the positive test results and the misbehavior report authored by the correction officer who conducted the urinalysis tests, was sufficient to constitute substantial evidence supporting the determination of petitioner’s guilt (see, Matter of Murphy v Selsky, 239 AD2d 724; Matter of Nina v Coombe, 233 AD2d 658).
Mercure, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.